DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a support configured to move between a raised position and a lowered position and then describes the orientation of the support relative to a base when in the raised position and when in a tilted state. It is not clear if the tilted state is the same as the lowered position or a distinct third orientation of the support relative to the base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipovich, US 2018/0222373.
Regarding claim 1, Filipovich discloses a component for a vehicle interior comprising: (a) a base (32) comprising an outer surface (34); (b) a support comprising an outer surface (39) and configured to move between a raised position (5A) and a lowered position (5B); and (c) a mechanism configured to move (69A) the support between the raised position and the lowered position; wherein the support and the base provide a cavity when the support is in the lowered position (5B); wherein the outer surface (39) of the support and the outer surface (34) of the base comprise a substantially continuous surface when the support is in the raised position (5A); wherein the mechanism comprises at least one air bladder (36A-D).
Regarding claim 2, Filipovich discloses the at least one air bladder (36A-D) is configured to at least one of (a) expand to move the support; (b) contract to move the support (Fig. 5A-B).
Regarding claim 3, Filipovich discloses the at least one air bladder comprises a first air bladder (36B) and a second air bladder (36D).
Regarding claim 4, Filipovich discloses the first air bladder (36B) is configured to contract to move the support from the raised position to the lowered position (Fig. 5A-B).
Regarding claim 6, Filipovich discloses the at least one air bladder comprises a first upper air bladder (36B), a second upper air bladder (36B), a first lower air bladder (36A) and a second lower air bladder (36C).
.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lear, DE102005052526.
Regarding claim 16, Lear discloses a component for a vehicle interior comprising: (a) a base (16) comprising an outer surface; (b) a support (18) comprising an outer surface and configured to move between a raised position and a lowered position; and (c) a mechanism (32) configured to move the support between the raised position and the lowered position; wherein the outer surface of the support and the outer surface of the base comprise a substantially continuous surface when the support is in the lowered position; wherein the support is configured to protrude from the base when the support is in the raised position; wherein the mechanism comprises at least one air bladder (Fig. 1-5).
Regarding claim 17, Lear discloses the at least one air bladder is configured to at least one of (a) expand to move the support; (b) contract to move the support (Fig. 4-5).
Regarding claim 18, Lear discloses the at least one air bladder comprises a first air bladder and a second air bladder (Fig. 1-5).
Regarding claim 19, Lear discloses the first air bladder is configured to expand to move the support from the lowered position to the raised position (Fig. 1-5).
Regarding claim 20, Lear discloses the second air bladder is configured to contract to move the support from the raised position to the lowered position (Fig. 1-5).


Allowable Subject Matter
Claims 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612